Title: To Thomas Jefferson from Tench Coxe, 16 March 1794
From: Coxe, Tench
To: Jefferson, Thomas



Sir
Philada. March 16. 1794.

Since I had the honor to write you last the inclosed have been delivered to me by a person, who received them from Europe. They were not accompanied by a letter, but were said to have come from the Editor.
Last Evenings post brought us the information from London under date of the 20th. Decemr. in Fenno’s Gazette. It has added greatly to the former sensations on the Subject of the depredations on our commerce. The Merchants had entertained a wish, that a special mission to London might be adopted, to procure restitution and damages. But I find some damp has been thrown upon their hopes in that line. It is however among the ideas under consideration of the Government. The Secrecy which has been observed by the British Government in this Business is peculiarly exceptionable and shocking. Orders of the 6th. Novr. so material to our commercial harmony and peace not communicated to our Minister there on the 26th. of November, and most probably later—apparently first published on the 20th. December in London—and not known or communicated by their Minister here to this Hour present an example of the most injurious mode of executing the most injurious of measures. I am afraid this business will ruin many of our merchants unless indemnity be obtained from Britain, or unless it be taken from their property within our reach. The last is a dreadful idea, as a standing addition to the evils of war.
How happy is it that France has repelled the medley of Foes which possessed Toulon, and that the Expedition of the Earl of Moira is rendered abortive and disgraceful. You will observe the maltreatment of Britain appears to have been prior to the 20th. Decemr. and that the Affair of Toulon was of the 17th., 18 and 19th. and was known in London only on the 31st. Decemr.—and in Paris about the 24th. or 25th. The effect of this pill upon the people of Britain cannot be known in the smallest degree, but if they are not worse than senseless things, it must work them most severely. The Dutch people are becoming deeply anxious, comfortless and dissatisfied. The French are at this moment more than ever en potence. Military ardor, experience, political enthusiasm, confidence in themselves, the keenest animosity against their enemies, temper to their few friends, and, it is positively asserted, a full treasury are immense advantages. I hope, at the meeting of parliament there will be some more favorable circumstances on the french side, for between the 19th. of Decr. and the 11th. of January the Toulon army might act in grand divisions with the forces against Spain Italy, and the insurgents.

You will perceive we are taking some measures calculated for defence, and even for offensive operations. I am uneasy at our want of Sulphur and saltpetre. We shall be exceedingly restrained in our operations, if forced into a war, by the want of Gun powder. The times are serious and critical in the highest degree yet I trust the Successes of France, and the immense expences and numerous disappointments of her Enemies will give us advices of January promising peace. If we should go to war it will be with the utmost indignation against Britain, and I trust with an Unanimity and Energy that will make her weep and blush at the remembrance of follies and her crimes. I have the honor to be with perfect respect, Sir, your most obedt. Servant

Tench Coxe


It now appears, that the accounts from Guernsey were true in two particulars out of three—the taking of Toulon and the fate of Moiras Expedition. There was a third the defeat and retreat of Wurmser on the 26th. or 28th. Decr. The London paper of 1st. Jany. shews that the french were making continual and most serious attacks from the 16th. to the 20th. Decr. on Wurmser. I therefore give some faith to his being forced to retreat from Hageneau. By the 28th. he might know of the Affair of Toulon, and might expect it would give spirits and even reinforcements to the french force against him, and he might from prudence retreat. This, if confirmed will be a great matter.
I mention the Idea of a mission to London confidentially as it occured in a conference with Mr. Randolph, which he would of course not wish to be generally mentioned, tho he would doubtless avail himself of your Counsel on the subject, if you were near enough.

